              Case 3:16-cv-04721-VC Document 238 Filed 11/02/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

10

11   BUCKEYE TREE LODGE AND SEQUOIA                     Case No. 3:16-cv-04721-VC
     VILLAGE INN, LLC, a California limited
12   liability company, 2020 O STREET
     CORPORATION, INC, D/B/A THE MANSION                CLASS ACTION
13   ON O STREET, PROSPECT HISTORIC
     HOTEL, and SHILOH MORNING INN, LLC, a              [PROPOSED] ORDER GRANTING
14   Oklahoma limited liability company,                STIPULATION TO MODIFY DEADLINES AND
     individually and on behalf of themselves and all   SETTING PRETRIAL SCHEDULE
15   others similarly situated,
                                                        AS AMENDED
16          Plaintiffs,
17   vs.
18
     EXPEDIA, INC., a Washington corporation;
19   HOTELS.COM, L.P., a Texas limited
     partnership; HOTELS.COM GP, LLC, a Texas
20   limited liability company; ORBITZ, LLC, a
     Delaware limited liability company,
21

22          Defendants.

23

24

25

26
27

28

      [PROPOSED] ORDER GRANTING STIP. TO MODIFY DEADLINES & SETTING PRETRIAL SCHEDULE
                                                                    Case No. 16-cv-04721-VC
Case 3:16-cv-04721-VC Document 238 Filed 11/02/20 Page 2 of 3
Case 3:16-cv-04721-VC Document 238 Filed 11/02/20 Page 3 of 3
